                 Case 20-10343-LSS              Doc 642        Filed 05/15/20         Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                        Chapter 11

BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                              (Jointly Administered)
                           Debtors.
                                                              Ref. Docket No. 613

                                                              Hearing Date:
                                                              May 29, 2020, at 11:00 a.m. (ET)

                                                              Objection Deadline:
                                                              May 26, 2020, at 12:00 p.m. (ET)


    NOTICE OF HEARING OF THE DEBTORS’ MOTION FOR ENTRY OF AN ORDER
     APPROVING STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER2

               PLEASE TAKE NOTICE that on May 12, 2020, the above-captioned debtors and
debtors-in-possession (the “Debtors”) filed the Debtors’ Motion for Entry of an Order Approving
Stipulated Confidentiality and Protective Order (the “Motion”) (D.I. 613).

               PLEASE TAKE FURTHER NOTICE that objections, if any, to approval of the
relief sought in the Motion must be (a) in writing and served on or before May 26, 2020, at
12:00 p.m. (ET) (the “Objection Deadline”); (b) filed with the Clerk of the Bankruptcy Court,
824 N. Market Street, 3rd Floor, Wilmington, Delaware 19801; and (c) served so as to be
received on or before the Objection Deadline by the undersigned counsel.

               PLEASE TAKE FURTHER NOTICE THAT only objections made in writing and
timely filed and received, in accordance with the procedures above, will be considered by the
Bankruptcy Court at such hearing.

          PLEASE TAKE FURTHER NOTICE THAT A TELEPHONIC HEARING ON
THE MOTION WILL BE HELD ON MAY 29, 2020, AT 11:00 A.M. (ET) BEFORE THE
HONORABLE LAURIE SELBER SILVERSTEIN.

1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
  Any party that wants to participate in the Conference must make arrangements to do so through CourtCall by
telephone (866-582-6878) or facsimile (866-533-2946) by no later than 10:00 a.m. (ET) on May 29, 2020. If you do
not make timely arrangements, you may not be able to participate in the Hearing.
         Case 20-10343-LSS   Doc 642   Filed 05/15/20   Page 2 of 3




          IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE
COURT MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT
FURTHER NOTICE OR HEARING.




                                   2
            Case 20-10343-LSS   Doc 642   Filed 05/15/20    Page 3 of 3




Dated: May 15, 2020                MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                   /s/ Paige N. Topper
                                   Derek C. Abbott (No. 3376)
                                   Andrew R. Remming (No. 5120)
                                   Joseph C. Barsalona II (No. 6102)
                                   Eric W. Moats (No. 6441)
                                   Paige N. Topper (No. 6470)
                                   1201 North Market Street, 16th Floor
                                   P.O. Box 1347
                                   Wilmington, Delaware 19899-1347
                                   Telephone: (302) 658-9200
                                   Facsimile: (302) 425-4664
                                   Email: dabbott@mnat.com
                                           aremming@mnat.com
                                           jbarsalona@mnat.com
                                           emoats@mnat.com
                                           ptopper@mnat.com
                                   – and –
                                   SIDLEY AUSTIN LLP
                                   Jessica C. K. Boelter (admitted pro hac vice)
                                   787 Seventh Avenue
                                   New York, New York 10019
                                   Telephone: (212) 839-5300
                                   Email: jboelter@sidley.com

                                   – and –

                                   SIDLEY AUSTIN LLP
                                   Thomas A. Labuda (admitted pro hac vice)
                                   Michael C. Andolina (admitted pro hac vice)
                                   Matthew E. Linder (admitted pro hac vice)
                                   Blair M. Warner (admitted pro hac vice)
                                   One South Dearborn Street
                                   Chicago, Illinois 60603
                                   Telephone: (312) 853-7000
                                   Email: tlabuda@sidley.com
                                          mandolina@sidley.com
                                          mlinder@sidley.com
                                          blair.warner@sidley.com

                                   CO-COUNSEL AND PROPOSED COUNSEL TO
                                   THE DEBTORS AND DEBTORS IN POSSESSION



                                      3
